Appeal by an employer and its insurance carrier from an award of death benefits made by the Workmen’s Compensation Board to the widow and minor children of a deceased employee. Decedent was involved in a motor vehicle collision on February 12, 1955. He was driving an oil truck at the time and collided head on with another truck. After the accident he was conscious for a time and able to make intelligible replies to questions asked of him by a police officer. On the way to a hospital in an ambulance *898be lapsed into a state of coma and died some time later of a cerebral hemorrhage. The issue is whether the collision precipitated the cerebral hemorrhage or whether the hemorrhage occurred first and causd the accident. There is medical testimony to support the finding that the collision precipitated the hemorrhage. It is true that the hypothetical question put to the medical witness was incorrect in some particulars but we do not think these errors were of sufficient importance to bar the board’s acceptance of the medical witness’ conclusion, nor are they sufficient to require reversal here as a matter of law. That the decedent was conscious after the accident for some time, and able to converse intelligibly with a police officer are facts of significance which the board had the right to weigh in its decision. Award affirmed, with costs to the Workmen’s Compensation Board.
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.